Title: From Benjamin Franklin to Deborah Franklin, 24 February 1763
From: Franklin, Benjamin
To: Franklin, Deborah


My dear Child
Trenton, Feb. 24. 1763
We din’d at Bristol, and got here last Night in good time; the River was hard and firm, and we got well over. Sir John Sinclair  came to us and very obligingly offer’d his Chariot and four for the rest of the Journey. This Morning we set out for Brunswic.
The Thing I wanted to mention to you, but forgot, was; that in the Hurry of our Arrival from Chester I did not see Tabb when he went away with the Chaise, and so omitted to send my Respects and Thanks to good Mrs. Masters for her Favour in lending it; pray do this for me, and make my Apology. And moreover give Tab as from the Governor, a couple of Dollars.
Billy presents his Duty to you and Love to his Sister. I know not whether he will have time to write to his Betsey. My Love to her, and believe me ever Your affectionate Husband
B Franklin
 Addressed: To / Mrs Deborah Franklin / Philadelphia / per favour of / Mr Stevens.
